Citation Nr: 1441564	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  05-00 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement service connection for a left shoulder disability. 

3.  Entitlement to service connection for hepatitis C. 

4.  Entitlement to service connection for diabetes mellitus.

5.  Whether a prior denial of a claim of entitlement to service connection for low back disability should be reconsidered and if so whether service connection is warranted for low back disability.

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a positive tuberculin reaction, tubercular disease (TB). 

7.  Entitlement to non-service connected pension benefits. 

8.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss, to include restoration of a 40 percent rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from October 1972 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  

The Veteran testified at hearings in July 2006 and January 2013 before RO personnel.  In addition he testified at a video conference hearing before the undersigned Veterans Law Judge in March 2014.  Transcripts of the hearings are of record.

The issues on appeal (with the exception of the hearing loss claim) were last before the Board in May 2011 when they were remanded for additional evidentiary development.  

The record before the Board consists of the Veteran's paper claims files and electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

The claims of entitlement to service connection for psychiatric disability, diabetes mellitus, low back disability and hepatitis C, entitlement to a rating in excess of 30 percent for hearing loss, and entitlement to non-service connected pension are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  A left shoulder disability was not present until more than one year following the Veteran's discharge from service, no current left shoulder disability is etiologically related to service, and no current left shoulder disability was caused or permanently worsened by service-connected disability. 

2.  In a November 1976 rating decision, service connection for a back disability was denied; the Veteran did not appeal the decision.

3.  Additional pertinent service treatment records were received subsequent to the November 1976 rating decision which denied service connection for a back disability; these records were in existence at the time of the prior final decision.  

4.  In a July 2002 rating decision, service connection for T.B. was denied; the Veteran did not appeal the decision.

5.  The evidence added to the record subsequent to the July 2002 rating decision is cumulative of the evidence previously of record; or it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  The criteria for reconsidering a prior denial of the claim of entitlement to service connection for a low back disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2013). 

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a positive tuberculin reaction, tubercular disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, with regard to the new and material claims, the Court has held that because the terms "new" and " material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the originating agency provided the appellant with all required notice by letters mailed in February 2002, March 2004 and June 2008.  Although the Veteran was not provided all required notice before the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claims.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that service treatment records, relevant VA and private treatment records, and records from the Social Security Administration have been obtained.  The Veteran reported that he had been treated at the University of Connecticut medical facility and VA attempted to obtain these records without success.  VA informed the Veteran of this outcome and that he should submit the requested evidence if he had it via correspondence dated in October 2008.  Neither the Veteran nor his representative has identified any additional, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

The Board acknowledges that the VA examination provided in response to the left shoulder claim is not adequate.  As explained below, the Board has determined that no additional VA examination or opinion is required.  In addition, with respect to claim to reopen a claim for service connection for tubercular disease, VA is not obliged to provide an examination or obtain an opinion if new and material evidence is not presented.  38 C.F.R. § 3.159(c)(4)(iii).

Accordingly, the Board will address the merits of the claims. 

Service Connection Claims

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board has reviewed all of the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Left Shoulder Disability

The Board finds that service connection is not warranted for a left shoulder disability for the reasons explained below.

The service treatment records reveal that, in June 1973, the Veteran sought treatment for cramps in the right shoulder.  Physical examination was conducted and the assessment was musculoskeletal strain of the right shoulder.  The service treatment records are negative for evidence of a left shoulder disorder.  

There is competent post-service medical evidence which includes references to problems with the left shoulder.  For example, a December 2003 VA clinical record reveals the Veteran had been seen on several occasions for left shoulder pain.  The diagnosis was unclear.  In November 2005, the Veteran sought treatment from VA for pain in the left arm.  He had had the same pain a few years prior.  The majority of the pain was in the left shoulder.  It had been present for three weeks.  A MRI revealed a mass which was likely fatty in origin.  The assessment was shoulder pain, thought to be cervical radiculopathy.  In November 2006, the Veteran reported chronic neck and shoulder pain.  The Veteran began experiencing moderate to severe isolated left shoulder pain in 2002.  He was evaluated at a private facility and shoulder spurs were observed.  He reported he received cortisone injections without improvement in the symptoms.  He was treated with Botulin A shots.  

There is no medical evidence showing that the Veteran was found to have a left shoulder disorder within a year following his discharge from service.  In addition, there is no medical opinion of a possible relationship between a current left shoulder disorder and service with the exception of a December 2003 statement from a private APRN.  That statement indicates that the Veteran had severe left shoulder pain and that "some" of his health issues were potentially service connected.  Significantly, the author did not indicate what health issues were potentially linked to active duty.  Furthermore, the Board finds that, if the statement actually referenced a left shoulder disorder as being linked to active duty, it would not be probative as the opinion is rendered speculative by use of the word "potentially."  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83  (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).  

The Veteran testified at a July 2006 RO hearing that he injured his left shoulder when he was thrown from the back of a truck when the clutch slipped.  This was in the summer of 1973.  Since his discharge, he had been treated for back and shoulder problems.

The Veteran testified before the undersigned in March 2014 that he had no shoulder injuries prior to active duty.  He alleged that he injured the shoulder when he fell from a truck.  He also testified that he injured his back at the same time.  He reported that he was treated in the field by a medic with aspirin and told to get back to work.  He testified that he sought more treatment during active duty and was given a sling and additional pain relievers.  He also used over the counter pain relievers.  Approximately ten years later, the shoulder problem had progressed to the point where he couldn't raise his arm completely over his head.  He denied post-service injuries of the shoulder.  

The Board finds the probative value of the Veteran's testimony and allegations of injuring his left shoulder during active duty to be outweighed by other evidence of record (or the lack thereof) which fails to document any in-service injury of the left shoulder.  While the Veteran is competent to report that he injured his shoulder after he fell from a truck, the Board finds that the Veteran's allegation is not credible.

As set out above, the service treatment records are completely silent as to any left shoulder disorder.  While the Veteran has alleged that the initial treatment was rendered by a medic without being recorded, he seems to allege that he sought subsequent treatment during active duty and that he was issued a sling.  The failure of the service treatment records to reflect this subsequent treatment directly contradicts the Veteran's allegations.  The Board finds it reasonable to assume that at least some of this treatment would have been documented in the service treatment records if, in fact, it was actually rendered, particularly if the Veteran was issued a sling.  The Board notes that there is no evidence of record indicating that the Veteran was put on physical profile for a shoulder problem while on active duty.  The Board finds that, if the Veteran was prescribed a sling, this probably would have resulted in at least a reduction in the Veteran's duties for some period of time which would have been reflected by the assignment of a physical profile.  

The delay in the submission of the Veteran's left shoulder compensation claim weighs against a finding that he had a chronic left shoulder disorder during active duty.  While he submitted claims of entitlement to service connection for various disorders within a year of discharge and several times thereafter, none of these claims referenced any problems with the left shoulder.  The Board finds it reasonable to conclude that, if the Veteran had chronic left shoulder problems which were the result of the same incident which injured his back, he would have also submitted claims for the left shoulder.  He did not do so.  January 2004 was the first time the Veteran submitted a claim of entitlement to service connection for a left shoulder disorder.  This is more than twenty years after his discharge.

The early claims and evidence which do reference the Veteran's back are completely silent as to the cause of the back problems being due to a fall from a truck despite the fact that the Veteran testified that he injured his back and left shoulder in the same incident.  In March 1976, the Veteran submitted a claim of entitlement to service connection for a low back condition including muscle spasms.  He indicated that the disorder began in August 1973.  At the time of a May 1976 VA examination, the Veteran reported he injured his back while building bridges.  There was no report of a fall from a truck.  The Board finds that, if the Veteran had injured his back and left shoulder in a fall from a truck which resulted in chronic disability, this would have been referenced in this evidence.  The failure to do so, combined with the above analysis leads the Board to find that the Veteran's allegations of an in-service fall from a truck which injured the left shoulder to be without probative value.  

Based on the above, the Board finds that no probative value is to be attributed to the Veteran's allegations of injuring his left shoulder during active duty.  

The Board notes that the Veteran was provided with a VA examination in May 2012 and that, in a June 2012 addendum, the examiner wrote that the left shoulder disorder was not service related.  Normally, such an opinion would have to be returned in order for the examiner to provide a rationale for his determination.  In the present case, however, the Board has determined that the Veteran's reports of an in-service injury of the left shoulder to be without probative value and there is no other evidence which indicates that the Veteran had a left shoulder injury during active duty.  Without evidence demonstrating that an injury of the left shoulder occurred during active duty, any medical opinion linking a current left shoulder disorder to an in-service injury would have no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Accordingly, this claim must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  

Previously Denied Claims

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).   


Low Back Disability

In March 1976, the Veteran submitted a claim of entitlement to service connection  for a back injury which he indicated occurred in August 1973.  He indicated that he was treated at the Army Hospital in Fort Ord, California in August 1973.  

In November 1976, the RO denied service connection for muscle spasms and a back injury.  The evidence of record at that time consisted of partial service treatment records and the report of a May 1976 VA examination.  The partial service treatment records reveal the Veteran reported he had lumbar spasms prior to active duty.  He indicated he had been hospitalized prior to active duty.  The report of the VA examination reveals the Veteran reported he injured his back while building bridges.  The pertinent diagnosis was history of back strain in 1975 which was symptomatic.  The RO denied the claim of entitlement to service connection for a back disorder finding that the Veteran had a pre-existing back condition which was chronic in nature with periodic exacerbations requiring bed rest.  The RO found there was no evidence that an injury occurred to the back during active duty or that the back condition had deteriorated because of military service beyond the normal progression of such a condition.  

The Veteran was informed of the unfavorable rating decision and of his procedural and appellate rights via correspondence dated in November 1976.  He did appeal the denial of service connection.  

In November 2002, the Veteran submitted another claim of entitlement to service connection for a back injury which began in August 1973.  He reported that he was treated from August 1973 to October 1973 at the hospital at Fort Ord.  

The pertinent evidence added to the record subsequent to the November 1976 rating decision which denied service connection for a back disorder consists of additional service treatment records which were received in September 2004.  These records reveal the Veteran complained of back and chest pain in June 1973.  The back pain had been present for four days.  In January 1973, it was reported that the "LS" (assumed to be lumbosacral) was tender.  There was full range of motion.  These records existed at the time of the prior denial and could have been obtained had they been requested by VA.  Therefore, the criteria for reconsidering the prior denial have been met.  38 C.F.R. § 3.156(c).  

Positive Tuberculin Reaction, Tubercular Disease.

In March 1976, the Veteran submitted a claim of entitlement to service connection for TB.  He indicated that the disease began in February 1976.  In November 1976, the RO denied service connection for tuberculosis.  The evidence then of record consisted of partial service treatment records and the report of a May 1976 VA examination.  The claim was denied based on the RO's determination that a positive tuberculin reaction without evidence of any associated disease is not considered to be a disease or disability for VA purposes.  It was observed that the Veteran was found to be positive on a tuberculosis test in March 1967 but in-service chest X-rays were negative and tuberculosis was not diagnosed.  The report of the VA examination reveals the Veteran reported he was exposed to the disease from a roommate who was being treated for TB.  The pertinent diagnosis was P.P.D. converter.  

The Veteran was informed of the unfavorable rating decision and of his procedural and appellate rights via correspondence dated in November 1967.  He did appeal the denial of service connection.  

In May 2002, the Veteran submitted another claim of entitlement to service connection for TB.  He alleged that he contacted the disease while he was in the Army.  

In July 2002, the RO again denied service connection for TB.  The RO found that new and material evidence had not been received.  It was noted that VA outpatient treatment records did not show the existence of a current chronic TB condition that was related to the positive TB test during active duty.  The Veteran was informed of the rating decision via correspondence dated in July 2002.  He did not appeal the denial of service connection for TB.  

In November 2002, the Veteran submitted a claim of entitlement to service connection for traces of TB which began in September 1975.  He reported that he was treated from September 1995 to January 1977 at the VAMC located in West Haven, Connecticut. 

The evidence added to the record subsequent to the July 2002 rating decision includes service treatment records but they are not pertinent to this issue.  The pertinent evidence added to the record consists of private clinical records, reports of VA examinations and the Veteran's allegations and testimony.  The Board finds that none of this evidence is new and material.  

The private clinical records include references to a history of TB or being positive for a TB test.  An October 2002 private clinical record includes an annotation that the Veteran had a history of PPD being positive and that his father and uncles had a history of TB or exposure to TB.  Significantly, none of these records indicates, in any way, that the Veteran has TB or any residuals thereof.  Therefore, this evidence is not material.

At the time of an April 2003 VA examination, the Veteran reported he had TB exposure during active duty and received INH while in the service.  The pertinent diagnosis was history of TB exposure in 1974, he was on INH for one year while in the service.  This record does not show that the Veteran was found to have TB or any residuals thereof and does not link any TB to the Veteran's active duty service.  Therefore, it is not material.  

The Veteran testified at a July 2006 RO hearing that, during active duty, he shared a room with a soldier who was receiving treatment for TB.  The fact that he alleged he was exposed to TB via a roommate was of record at the time of the prior final denial.  This evidence is cumulative or redundant.  

The Veteran testified before the undersigned in March 2014 that he did not have TB prior to active duty and that he had a positive TB test while on active duty.  He had a roommate who came back from Korea and had TB which was being treated.  The fact that he alleged he was exposed to TB via a roommate was of record at the time of the prior final denial.  This evidence is cumulative or redundant.   

Accordingly, reopening of the claim is not in order.


ORDER

Entitlement service connection for a left shoulder disability is denied.

The Board having determined that the criteria for reconsidering a prior denial of service connection for low back disability have been met, the benefit sought on appeal is granted to this extent.

New and material evidence not having been received, reopening of the claim of entitlement to service connection for a positive tuberculin reaction, tubercular disease is denied.


REMAND

The Veteran is claiming entitlement to service connection for diabetes mellitus.  He has testified that he did not have a diagnosis of diabetes mellitus prior to active duty and no one in his immediate family had the disease.  It was the Veteran's opinion that exposure to toxic chemicals while working in his demolition duties was what caused the diabetes mellitus.  He thought C4 and C5 might be toxic but he was unable to name any specific toxins.  

In support of his claim, VA arranged to have the Veteran examined to determine if his diabetes mellitus was linked to active duty.  The record reflects that, at the time of a May 2012 VA examination, the Veteran was diagnosed as having diabetes mellitus.  In a June 2012 addendum to the examination report, the examiner wrote that the diabetes mellitus was not service related.  Significantly, the examiner did not provide a rationale for why he determined that the Veteran's diabetes mellitus was not linked to service.  The failure to provide a rationale leaves the Board to determine the reports have little or no probative value.  A remand is required to obtain the rationale for why it was determined that the diabetes mellitus was not linked to active duty.  

The examiner did not address the Veteran's theory of etiology regarding diabetes mellitus being caused by toxic chemicals.  The examiner should also provide an opinion as to whether it is as likely as not that the Veteran has diabetes mellitus as a result of exposure to unspecified toxic chemicals during active duty, including those in C4 and C5.  

The Veteran is claiming entitlement to service connection for a psychiatric disability, to include PTSD.  In June 2014, additional pertinent medical records and a statement from a physician were received.  They have not been reviewed by the originating agency and no waiver of this review is of record.  Therefore, this claim must be remanded for the originating agency to readjudicate the claim.  

The Veteran is claiming entitlement to service connection for a low back disorder.  As set out in the decision above, there is competent evidence of the current existence of a low back disorder, evidence of back problems prior to active duty, evidence of in-service complaints of back pain, and the Veteran's opinion that his current problems are linked to active duty.  The Board finds this triggers VA's duty to assist the Veteran with his claim by obtaining an adequate VA examination.  However, the Veteran has never been provided with an adequate VA examination which addresses the etiology of his low back claims.  A May 1976 VA examination report includes a diagnosis of a symptomatic back but does not include an etiology opinion.  The report of an October 2006 VA examination includes the pertinent assessment of mechanical back pain, not likely related to service.  At the time of a May 2012 VA examination, it was reported that the Veteran had intermittent back pain.  In a June 2012 addendum, the examiner wrote it was not service related.  Significantly, none of the examination reports includes any rationale for why it was determined that the Veteran's current back symptomology was not incurred in or aggravated by his active duty service.  No medical opinion is of record which addresses the question of aggravation of a pre-existing back disorder.  A remand is required to obtain this evidence.  

The Veteran is claiming entitlement to an increased rating for his bilateral hearing loss.  This issue includes whether the Veteran is entitled to restoration of a 40 percent rating.  At the time of a March 2014 video conference hearing before the undersigned, the Veteran testified that his hearing loss was worse than it was at the time of his last examination which was conducted in May 2013.  In view of allegations of worsening, the Board finds that the evidence currently of record is inadequate, and that a new VA examination is needed to ensure that the record reflects the current severity of the hearing loss under consideration.  

The Veteran is claiming entitlement to service connection for hepatitis C.  He has argued that the disease is the result of air gun inoculations he received while on active duty.  Associated with the claims file is the report of an October 2006 VA examination which includes the opinion that the Veteran's hepatitis C was due to the Veteran's history of alcohol and polysubstance abuse.  The examiner did not address the Veteran's contentions regarding infection via air guns nor did he provide a rationale for why he found that the hepatitis C was due to alcohol and polysubstance abuse.  A remand is required to obtain an addendum to the October 2006 VA examination report which addresses the Board's concerns.  

The claim of entitlement to non-service connected pension benefits is inextricably intertwined with the above claims addressed in this remand.  As such, this issue must also be remanded.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain a copy of any outstanding records pertinent to the issues being remanded, to include pertinent VA treatment records.  

2.  Then, the claims files and any pertinent evidence in the electronic records that is not contained in the claims files should be made available to the examiner who conducted the October 2006 VA hepatitis C examination.  

The examiner should be requested to provide an addendum stating the rationale for the prior opinion that the Veteran's hepatitis C was due to a history of alcohol and polysubstance abuse.  The examiner should also state an opinion with supporting rational addressing whether there is a 50 percent or better probability that the Veteran's hepatitis C was caused by air gun inoculations during active duty.  

If the examiner who conducted the October 2006 VA examination is not available, the evidence of record should be made available to and reviewed by another physician with sufficient expertise who should be requested to provide an opinion with supporting rationale as to whether there is a 50 percent or better probability that the Veteran's hepatitis C was caused by air gun inoculations during active duty.  

If any requested opinion cannot be provided, the physician should explain why.  If the physician feels that the requested opinion cannot be rendered without resorting to speculation, the physician should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

3.  The claims files and any pertinent evidence in the electronic records that is not contained in the claims files should be made available to the examiner who prepared the report of the May 2012 VA diabetes mellitus examination and the June 2012 addendum.  The examiner should be requested to prepare another addendum to the examination report which provides the rationale for why it was opined that the Veteran's diabetes mellitus was not etiologically linked to his active duty service.  In doing so, the examiner should address the Veteran's contention that his diabetes mellitus was caused by exposure to chemicals during active duty to include C4 and C5.  

If the examiner who prepared the report of the May 2012 VA diabetes mellitus examination and the June 2012 addendum is not available, the evidence of record should be made available to and reviewed by another physician with sufficient expertise who should be requested to state an opinion as to whether there is a 50 percent or better probability that the Veteran's diabetes mellitus is etiologically related to his active service, to include exposure to chemicals during active duty to include C4 and C5.  The rationale for all opinions expressed must also be provided.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician feels that the requested opinion cannot be rendered without resorting to speculation, the physician should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

4.  Afford the Veteran an examination by a physician with sufficient expertise to determine the nature and etiology of all low back disorders present during the period of the claim.  The claims files and any pertinent evidence in the electronic records that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based upon the examination results and the review of the Veteran's pertinent history, the examiner should identify all low back disorders that have been present during the period of the claim.  

With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was present in service and if so, an opinion as to whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty.  

With respect to each low back disorder present during the period of the claim that the examiner believes existed prior to the Veteran's entrance onto active duty, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent increase in severity as a result of service.

With respect to each low back disorder present during the period of the claim that the examiner believes was not present during service, the examiner should state an opinion as to whether there a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

5.  Arrange for the Veteran to be afforded a VA examination to determine the current degree of impairment due to the Veteran's service-connected bilateral hearing loss.  The claims files and any pertinent evidence in the electronic records that is not contained in the claims files should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.

6.  If the Veteran fails to report to the scheduled examination or examinations, documentation showing that he was properly notified of the examination(s) should be associated with the record.

7.  Undertake any other indicated development.

8.  Then, readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


